July 11, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549-4644 RE: Principal Life Insurance Company Separate Account B Principal Investment Plus Variable Annuity Contract File Numbers 333-116220 and 811-02091 Post-Effective Amendment No. 26 to the Registration Statement on Form N-4 Accession Number: 0001126328-12-000199 Ladies and Gentlemen: On July 10 we filed the above referenced post-effective amendment to N-4 registration statement on Form Type 485APOS in error. We hereby request that such post-effective amendment to the registration statement be withdrawn at your earliest convenience. We request this withdrawal because Exhibit 11 was omitted in error. Thank you for your assistance in this matter. Sincerely, /s/ Charles Schneider Charles M.
